             Case 2:20-cv-01150-MJP Document 18 Filed 01/15/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10         CHRIS CARLSON,                                    CASE NO. C20-1150 MJP

11                                  Plaintiff,               ORDER SETTING TRIAL DATE
                                                             AND RELATED DATES
12                v.

13         HOME DEPOT USA INC,

14                                  Defendant.

15

16
        BENCH TRIAL DATE                                           April 11, 2022
17      Deadline for joining additional parties                    February 24, 2021
        Deadline for filing amended pleadings                      March 8, 2021
18
        Plaintiff’s Motion for Class Certification and Defendant’s May 14, 2021
19      Cross-Motion to Deny Class Certification due by
        Plaintiff’s and Defendant’s Responses to the Class         June 11, 2021
20
        Certifications-related Motions due by
21      No replies shall be filed
        Reports from expert witness under FRCP 26(a)(2) due        September 13, 2021
22

23      All motions related to discovery must be filed by and
             noted on the motion calendar on the third             October 13, 2021
24           Friday thereafter (see CR7(d))

     ORDER SETTING TRIAL DATE AND RELATED DATES - 1
               Case 2:20-cv-01150-MJP Document 18 Filed 01/15/21 Page 2 of 3




 1       Discovery completed by                                        November 12, 2021
 2       All dispositive motions must be filed by                      December 13, 2021
               and noted on the motion calendar on the fourth
 3             Friday thereafter (see CR7(d))

 4       Counsel are reminded of the requirement to provide
         courtesy copies of any motions with exhibits or other
 5       attachments exceeding 50 pages. Compliance with this
         requirement will facilitate timely consideration of your
         motion.
 6
         All motions in limine must be filed by and noted on the
 7       motion calendar no earlier than the third Friday thereafter March 7, 2022
         and no later than the Friday before the pretrial conference.
 8

 9       Agreed pretrial order due                                     March 29, 2022

10       Trial briefs and Proposed Findings of Fact and                March 29, 2022
         Conclusions of Law:
11
         Pretrial conference                                           March 31, 2022
12                                                                     at 01:30 PM
13       Length of Bench Trial                                         20 days
14

15          These dates are set at the direction of the Court after reviewing the amended joint status

16   report and discovery plan submitted by the parties. All other dates are specified in the Local

17   Civil Rules. If any of the dates identified in this Order or the Local Civil Rules fall on a weekend

18   or federal holiday, the act or event shall be performed on the next business day. These are firm

19   dates that can be changed only by order of the Court, not by agreement of counsel or the parties.

20   The Court will alter these dates only upon good cause shown: failure to complete discovery

21   within the time allowed is not recognized as good cause.

22          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must

23   notify the Deputy Clerk, Grant Cogswell, in writing within 10 days of the date of this Order and

24   must set forth the exact nature of the conflict. A failure to do so will be deemed a waiver.

     ORDER SETTING TRIAL DATE AND RELATED DATES - 2
               Case 2:20-cv-01150-MJP Document 18 Filed 01/15/21 Page 3 of 3




 1   Counsel must be prepared to begin trial on the date scheduled, but it should be understood that

 2   the trial may have to await the completion of other cases.

 3                                           COOPERATION:

 4          As required by CR 37(a), all discovery matters are to be resolved by agreement if

 5   possible. Counsel are further directed to cooperate in preparing the final pretrial order in the

 6   format required by CR 16.1, except as ordered below.

 7                                               EXHIBITS:

 8          The original and one copy of the trial exhibits are to be delivered to chambers four days

 9   before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

10   Clerk's Office. The Court hereby alters the CR 16.1 procedure for numbering exhibits: plaintiff's

11   exhibits shall be numbered consecutively beginning with 1; defendant’s exhibits shall be

12   numbered consecutively beginning with the next number series not used by plaintiff.

13          Duplicate documents shall not be listed twice: once a party has identified an exhibit in the

14   pretrial order, any party may use it. Each set of exhibits shall be submitted in individual file

15   folders with appropriately numbered tabs.

16                                            SETTLEMENT:

17          Should this case settle, counsel shall notify Grant Cogswell as soon as possible at

18   206−370−8518. Pursuant to GR 3(b), an attorney who fails to give the Deputy Clerk prompt

19   notice of settlement may be subject to such discipline as the Court deems appropriate.

20          The clerk is ordered to provide copies of this order to all counsel.

21          Dated January 15, 2021.

22                                                         A
                                                           Marsha J. Pechman
23
                                                           United States District Judge
24

     ORDER SETTING TRIAL DATE AND RELATED DATES - 3
